IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1030
                              Filed May 13, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GREGORY M. HINTZE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.



      Gregory Hintze appeals the sentence imposed upon his conviction of

extortion. AFFIRMED.




      Scott M. Wadding of Sease & Wadding, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ. Tabor, J.,

takes no part.
                                          2


MULLINS, Judge.

       Gregory Hintze pled guilty to extortion. At his sentencing hearing, the

victim’s mother was allowed to make a statement in support of sending Hintze to

prison. On appeal, we found allowing the victim’s mother to make a statement was

improper, and we vacated the sentence and remanded for resentencing before a

different judge. State v. Hintze, No. 18-1418, 2019 WL 1056082, at *3 (Iowa Ct.

App. Mar. 6, 2019).

       At the resentencing hearing, the State argued for the imposition of a prison

sentence and made statements that went beyond the record made at Hintze’s

guilty plea proceeding and the information contained in the presentence

investigation report (PSI). Defense counsel objected, and the court directed the

State: “I would caution you not to list any facts in this proceeding that were not

specifically agreed to and admitted to in the plea.” The State complied. The court

ultimately sentenced Hintze to prison and denied Hintze’s request for a suspended

sentence. Hintze appeals, arguing the State introduced unproven facts at the

resentencing hearing that raise sufficient questions about their effect on the court’s

sentencing decision to require the sentence be vacated and the matter remanded

for resentencing again.

       The court quite specifically directed the State to limit its argument to facts

admitted to in the plea proceeding. Although the district court did not couch its

response as a disavowal of the State’s inappropriate argument, it clearly showed

the court’s recognition of the limits of what it should consider in making a

sentencing    decision.      In   addition,   following   the   parties’   sentencing

recommendations, the court clarified with defense counsel as to what Hintze had
                                         3


actually admitted, questioning if Hintze simply admitted to threatening to post

pictures of the victim if she did not pay him. Defense counsel responded in the

affirmative.

       A PSI was prepared and available to the court and the parties at the time of

both sentencing hearings. See Iowa Code § 901.3 (2017). Defense counsel did

not object to any of the contents of the report at either hearing. See id. § 901.4

(allowing denial or refutation). The objected-to argument made by the State was

supported generally by statements Hintze made to the preparer and which were

contained in the report. As the court made record of what it was considering in

making its sentencing decision, it specifically asked defense counsel if there was

an objection to a portion of Hintze’s statement to the PSI preparer, and there was

not. The court denied Hintze’s request for a suspended sentence and imposed a

term of imprisonment.      In doing so, the court focused on Hintze’s own

characterization of the offense—what he did and why—his lack of resources or

support in the community to deter recidivism, the nature of the offense, and the

need for incarceration in order to protect the community from further offenses. See
id. §§ 901.5, 907.5(1); State v. Hopkins, 860 N.W.2d 550, 554–55 (Iowa 2015).

       “When a sentence imposed by a district court falls within the statutory

parameters, we presume it is valid and only overturn for an abuse of discretion or

reliance on inappropriate factors.” Hopkins, 860 N.W.2d at 554. Here, we find the

court’s direction that the State not discuss the objected-to information—which

essentially amounted to the court sustaining the defense objection—together with

the court’s clarification as to what Hintze actually admitted to doing, resolves any

suggestion the court considered inappropriate materials. Absent an “affirmative
                                       4


showing the sentencing court relied on inappropriate evidence,” we find no abuse

of discretion and affirm. Id. (quoting State v. Washington, 832 N.W.2d 650, 660

(Iowa 2013)).

      AFFIRMED.